Appeal by defendant from an order of the County Court, Kings County, dated April 20, 1960, denying, without a hearing, his coram nobis application to vacate a judgment of said court, rendered October 29, 1946, convicting him on three separate counts of grand larceny in the first degree, and imposing sentence. The ground for the application is that the trial court failed to comply with section 433 of the Code of Criminal Procedure in that, when the jury was brought into court to report the verdict, their names were not called. Order affirmed (People v. Marilla, 7 N Y 2d 319; People ex rel. Meers v. Martin, 4 A D 2d 659, affd. 4 N Y 2d 898; People v. Romano, 11 A D 2d 1076). Nolan, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.